EXHIBIT JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) promulgated under the Securities Exchange Act of 1934, as amended, the persons names below agree to the joint filing on behalf of each of them a Statement on Schedule13D (including amendments thereto) with regard to the common stock of Clinical Data, Inc., and further agree that this Joint Filing Agreement be included as an exhibit to such joint filings.In evidence thereof, the undersigned, being duly authorized, hereby execute this agreement as of the 27th day of February, 2009. Date:February 27, 2009 /s/ Randal J. Kirk Randal J. Kirk Date:February 27, 2009 RJK, L.L.C. By: Third Security, LLC, its managing member By: /s/ Randal J. Kirk Randal J. Kirk Manager Date:February 27, 2009 KIRKFIELD, L.L.C. By: Third Security, LLC, its managing member By: /s/ Randal J. Kirk Randal J. Kirk Manager Date:February 27, 2009 NEW RIVER MANAGEMENT V, LP By: Third Security Capital Partners V, LLC, its general partner By: Third Security, LLC, its manager By: /s/ Randal J. Kirk Randal J. Kirk Manager
